Citation Nr: 1420387	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-18 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bilateral hearing loss. 

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to December 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In March 2011 and September 2013, the Board remanded this case for further development to include new VA examinations.  Such examinations were accomplished in April 2011 and February 2014.  As detailed below, the Board finds that the evidence of record is adequate for resolution of the current appellate claims.  All other development directed by the prior remands appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


FINDINGS OF FACT

1.  Audiometric testing conducted in March 2008 showed the Veteran had Level II hearing impairment for the right ear, and Level VII hearing impairment for the left ear.

2.  Audiometric testing conducted in April 2011 showed the Veteran had Level V hearing impairment for the right ear, and Level VIII hearing impairment for the left ear.

3.  Audiometric testing conducted in February 2014 showed the Veteran had Level I hearing impairment for the right ear, and Level IV hearing impairment for the left ear.

4.  In addition to his bilateral hearing loss, the Veteran is service-connected for tinnitus.  These are his only service-connected disabilities.

5.  The preponderance of the competent medical and other evidence of record is against a finding that the Veteran requires regular aid and attendance due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the Veteran's service-connected hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.85 (2013).

2.  The criteria for SMC based upon the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in January 2008, which is clearly prior to the August 2008 rating decision that is the subject of this appeal.  He was also sent additional notification via letters dated in March 2011, October 2013, and November 2013; followed by readjudication of the appeal by March 2014 Supplemental Statement of the Case (SSOC) which "cures" the timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  These letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claims, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s).

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his hearing loss claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist the claimant in the development of his case has been satisfied.  Various records were obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his hearing loss claim and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence showing hearing loss symptomatology that is not reflected by the evidence already of record; or that demonstrates he requires regular aid and attendance due to his service-connected disabilities.  

The Board further notes that the Veteran underwent VA examinations in March 2008, April 2011, and February 2014 which included relevant findings regarding the current appellate claims.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Moreover, the evaluation of the Veteran's hearing loss appears to have been conducted in accord with the requirements of 38 C.F.R. § 4.85(a).  No inaccuracies or prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated his hearing loss has increased in severity since the most recent examination.

The Board is cognizant of the fact that the Court held in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), that, when conducting such examinations, in addition to dictating objective test results, the VA audiologist must also fully describe the functional effects caused by a hearing disability in his or her final report.  Significantly, however, the Board points out that the Court's rationale for requiring an examiner to consider the functional effects of a Veteran's hearing loss pertained to cases where consideration of referral for an extra-schedular rating under 38 C.F.R. § 3.321(b) might be warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra[-]schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  

In this case, the Board previously determined that the March 2008 and April 2011 VA examinations were inadequate to the extent the examiners did not comment on the specific functional effects of the Veteran's hearing loss disability as required by Martinak.  However, as detailed below, the more recent February 2014 VA examiner did express an opinion regarding the functional effects caused by the Veteran's hearing disability, to include its impact on the Veteran's employability. .  Therefore, the February 2014 VA examination does comply with the holding in Martinak, supra.  The Board further notes that the other evidence of record, to include the Veteran's own statements, provides sufficient information for the Board to evaluate the functional effects of his hearing loss and are sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b). 

In view of the foregoing, the Board finds that the evidence of record, to include the VA audiological examinations in this case, is adequate for adjudication of the Veteran's appeal.  Therefore, the duty to assist has been satisfied.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  



Hearing Loss

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 ; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  

Evaluations of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Id.  Pursuant to VA's rating schedule, the assignment of a disability rating for hearing impairment is derived by a purely mechanical application of the rating schedule to the numeric designations derived from the results of audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Other than exceptional cases, VA arrives at the proper designation of hearing loss in each ear by mechanical application of Table VI; Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.  

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  Further, when the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  Id.

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average.  Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85(c).

Initially, the Board notes that none of the aforementioned VA audiological evaluations show that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more; or that the average puretone threshold is 30 decibels at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  Therefore, the Veteran does not have an exceptional pattern of hearing loss as defined by 38 C.F.R. § 4.85(a), and those regulatory provisions are not for consideration in the instant case.

The March 2008 VA audio evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
45
60
40
LEFT
55
45
105
105+
77.5

Speech recognition scores were 84 percent for the right ear, and 66 percent for the left ear.  These results correspond to Level II hearing impairment for the right ear, and Level VII hearing impairment for the left ear under Table VI.  These results, in turn, correspond to a 10 percent rating under Table VII.  

The Board acknowledges that except for the results at 2000 Hertz, the four specified frequencies for the left ear were all 55 decibels or more.  However, as the 2000 Hertz result was less than 55 decibels, the rules for exceptional pattern of hearing loss under 38 C.F.R. § 4.85(a) do not apply.  Nevertheless, as it was close, the Board takes note of the fact that the Veteran would still have Level VII hearing impairment for the left ear if it were evaluated based only upon puretone threshold average under Table VIa.  As such, the provisions of 38 C.F.R. § 4.85(a) would not have resulted in a higher rating even if they were applicable in this case.  

The April 2011 VA audio evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
50
60
37.5
LEFT
25
20
95
100
60

Speech recognition scores were 60 percent for the right ear, and 44 percent for the left ear.  These results correspond to Level V hearing impairment for the right ear, and Level VIII hearing impairment for the left ear under Table VI.  These results, in turn, correspond to the current 30 percent rating under Table VII.

Finally, the February 2014 VA audio evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
30
45
65
40
LEFT
25
30
90
100
61

The February 2014 VA examiner certified that the use of speech discrimination scores were not appropriate in this case in accord with the provisions of 38 C.F.R. 
§ 4.85(c).  Therefore, these results are evaluated based only upon puretone threshold average under Table VIa.  

Pursuant to Table VIa, the February 2014 VA audio examination reflects Level I hearing for the right ear, and Level IV hearing for the left ear.  These results, in turn, correspond to a noncompensable (zero percent) rating under Table VII.

In short, none of the aforementioned VA audio examinations reflect the Veteran meets or nearly approximates the schedular criteria for a rating in excess of 30 percent for his service-connected hearing loss in this case.  No other audio examination conducted in accord with the requirements of 38 C.F.R. § 4.85(a) appears to be of record which shows such a rating is warranted.  In fact, as indicated above, the March 2008 and February 2014 VA examinations indicate the Veteran does not even meet the criteria for the current 30 percent rating.  Therefore, a higher schedular rating is not warranted in this case, to include as a "staged" rating(s) pursuant to Fenderson, supra, and Hart, supra.

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board finds that the rating criteria contemplate the Veteran's disability in that the purpose of the criteria is to evaluate the level of hearing loss, which naturally includes difficulty hearing sounds such as conversation.  As such, the manifestations described by the Veteran, to include the use of hearing aids, are contemplated in the rating criteria.  He has not identified any exceptional or unusual symptoms regarding his hearing difficulties.  Further, at the February 2014 VA examination it was noted when asked what affect his hearing loss and tinnitus had upon his daily activities and occupational functioning, the Veteran reported "nothing at all."  The rating criteria are therefore adequate to evaluate the Veteran's service-connected hearing loss disability and referral for consideration of extraschedular rating is not warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id. 

In this case, however, nothing in the record indicates that the Veteran is unable to obtain and/or maintain substantially gainful employment due to this service-connected disability to include the Veteran's own contentions as well as the VA examiners' opinions regarding the functional impact of his hearing loss.  For example, the February 2014 VA examiner noted that the Veteran last worked in 1971 as a typesetter, but opined that hearing loss and tinnitus, when considered without regard to other disabilities, do not render the average person unable to perform all types of sedentary or physical employment.  The Board also reiterates that when asked what affect his hearing loss and tinnitus had upon his daily activities and occupational functioning, the Veteran reported "nothing at all."  Further, the loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Therefore, no further discussion of entitlement to a TDIU is warranted based on the facts of this case.

Special Monthly Compensation

SMC is payable to a person who is permanently bedridden or so helpless as a result of service-connected disability that he or she is in need of the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) ; 38 C.F.R. § 3.350(b). 

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: Inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

In addition, determinations that the appellant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Prejean v. West, 13 Vet. App. 444 (2000); Turco v. Brown, 9 Vet. App. 222 (1996). 

In this case, the Veteran's only service-connected disabilities are his hearing loss and tinnitus.

The Board acknowledges that the evidence of record, to include VA examinations conducted in April 2011 and February 2014, as well as a copy of a completed VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Aid and Attendance) dated in August 2012 submitted by the Veteran, clearly reflects he requires the regular aid and attendance of another person and that he actually receives such regular aid and attendance.  However, the evidence reflects his need for aid and attendance is due to nonservice-connected disabilities rather than the service-connected hearing loss and tinnitus.  For example, the April 2011 VA examination opined that the Veteran had severe deficiency in the activities of daily living; that he needed help in dressing, undressing, showering and bathing, cooking food, and keeping clean.  It was also noted that he had a history of a fall; had no capacity to protect himself from the hazards and dangers of his daily environment; that he was mostly wheelchair bound; he could not drive; and had home health care.  However, the VA examiner also opined that most of these conditions and housebound status were related to nonservice-connected disabilities which also caused unemployability.  Moreover, this examination diagnosed severe peripheral vascular disease and venous insufficiency and nonhealing bilateral leg ulcers; diabetes mellitus type 2; chronic obstructive pulmonary disease (COPD) and obstructive lung disease; coronary artery disease; chronic kidney disease; and anxiety and depression.  Neither the Veteran's service-connected hearing loss nor tinnitus were included as part of the final diagnoses on this aid and attendance examination.  Granted, it was noted that he was hard of hearing, but then referred to the concurrent audio examination for evaluation of this condition.

Similarly, neither the August 2012 aid and attendance evaluation report submitted by the Veteran, nor the February 2014 VA aid and attendance examination, included the hearing loss and tinnitus in the final diagnoses.  The August 2012 evaluation report diagnosed peripheral vascular disease;  chronic venous insufficiency; stasis dermatitis; chronic kidney disease; congestive heart failure; hypertension; type 2 diabetes mellitus; COPD; chronic anxiety; PTSD; nicotine addiction; osteoarthritis; and chronic pain back/feet.  Although this report did conclude the Veteran required regular aid and attendance, no mention was made of his service-connected hearing loss and/or tinnitus.  

The Board also observes that the February 2014 VA examination indicated, in pertinent part, that the Veteran's use of a wheelchair was primarily due to the impairment caused by his COPD and chronic lower extremity venous stasis.  Moreover, the examiner noted that the Veteran communicated well without the use of his hearing aids.

The Board further notes that both the April 2011 and February 2014 VA aid and attendance examinations referred to the concurrent audio examinations for evaluation of the Veteran's service-connected hearing loss.  As noted above, the respective audio examinations reflect the Veteran was not entitled to a rating in excess of 30 percent for his service-connected hearing loss.  Although no opinion was promulgated in April 2011 regarding the effect of the Veteran's hearing loss on his daily activities or employability; as detailed above, the more recent February 2014 VA audio examination included an opinion that the Veteran's service-connected hearing loss and tinnitus did not preclude sedentary or physical employment.  Moreover, when asked what affect his hearing loss and tinnitus had upon his daily activities and occupational functioning, the Veteran reported "nothing at all."

In view of the foregoing, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding that the Veteran requires regular aid and attendance due to his service-connected disabilities.  As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.

The Board acknowledges that it is sympathetic to the Veteran's claim, particularly as the record does reflect he requires regular aid and attendance.  However, the Board is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Here, the law mandates that SMC is only warranted for regular aid and attendance when such impairment is due to service-connected disabilities and not, as in this case, when it is due to nonservice-connected disabilities.


ORDER

A rating in excess of 30 percent for bilateral hearing loss is denied. 

SMC based upon the need for regular aid and attendance of another person is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


